DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 8-20 are withdrawn from considerations. 
 
Response to Arguments
The Applicant mainly argues that the cited prior art references do not explicitly disclose any deep learning or AI algorithms. The newly cited prior art references disclose deep learning CNN and AI algorithms. Further the Applicant argues that the cited prior art reference do not explicitly disclose denoising low resolution image to transform into high resolution image. The newly cited reference discloses explicitly the argues limitations. See sections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Anaya et al. (US Patent No. 10032256 B1) in view of Munkberg et al. (US Patent No. 20180357537 A1). 

Regarding Claim 1, 
Anaya discloses A computer-implemented method of transforming a low-resolution MR image into a super-resolution MR image using an MRI SR deep CNN system comprising a deep CNN-based de-noising auto-encoder (DAE) network and a deep CNN-based super-resolution generative network (SRG), the method comprising: (Anaya, Col. 10, Lines 23-43, discloses  a computer readable storage medium may be any non-transitory, tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device)

receiving, using a computing device, a low-resolution MR image; (Anaya, Col.4, Lines 32-42, discloses denoising techniques may be utilized to remove noise from an image that may be introduced by an image capture device, as a result of poor resolution or light sensitivity, or to remove noise introduced by the environment in which the image was captured, such as a low light environment; low resolution images due to poor lighting is obtained)

transforming, using the computing device, the low-resolution MR image into a de- noised MR image using the DAE network; (Anaya, Col.4, Lines 32-42, Col. 9, Lines 13-25, discloses the method of the present invention the image processing algorithm may be a denoising algorithm selected from a Block-Matching and 3D Filtering (BM3D) denoising algorithm, an Active Random Field algorithm, a Bi-Level Optimization Algorithm and a Multi-Layer Perceptron algorithm; denoising techniques may be utilized to remove noise from an image that may be introduced by an image capture device, as a result of poor resolution or light sensitivity, or to remove noise introduced by the environment in which the image was captured, such as a low light environment; An exemplary image denoising method and system are now described to provide additional details of the techniques provided by the invention. The exemplary embodiment is not meant to be limiting and it is considered within the scope of the present invention to expand the exemplary embodiment to include other image processing techniques, such as super-resolution, image segmentation and image inpainting; comparison of the model of the present invention with the results of other possible models or methods on the RENOIR Mi3 phone images was performed. For this comparison a simple linear model, a single-layer feed forward neural network, a mode of local variance model that does well in estimating additive and multiplicative Gaussian noise, a signal dependent noise model, the proposed CNN model, and a deeper CNN version of the model with an additional convolutional layer prior to the fully connected layers were observed. Each model tried to estimate the noise in various 32×32×1 image patches for a total of about 3,060,000 patches from the Mi3 camera. The results of these comparisons can be seen in FIG. 10; low resolution images are transformed to obtain high resolution images using deep learning CNN algorithm filters) and 

Anaya does not explicitly disclose MR Image and transforming, using the computing device, the de-noised MR image into the super-resolution MR image using the SRG network.

Munkberg discloses MR image and transforming, using the computing device, the de-noised MR image into the super-resolution MR image using the SRG network. (Munkberg, [0054], discloses in contrast with a dense training dataset, a sparse training dataset including sparse input vectors and sparse target vectors may be produced in real-time, enabling “live training” as part of a walk-through in an interactive system. For example, as a user navigates through a three-dimensional (3D) scene, a sparse training dataset may be rendered and the neural network 125 or 180 deployed in a viewing application may be trained to generate high resolution images of the 3D scene at interactive rates. In another example, images of an environment, such as the view in front of an autonomous vehicle may be captured at low resolution, and the neural network 125 or 180 within a display may be trained to generate clean (de-noised) images of the environment at interactive rates. In another example, images of an environment, such as the view in front of an autonomous vehicle may be captured at low lighting conditions, during night time, which introduces noise at short exposure times. The neural network 125 or 180 within a display may be trained to generate clean and/or high resolution images of the environment at interactive rates. In yet another example, the view could be captured using a depth sensing device, such as a time-of-flight sensor or a LIDAR, leading to noisy estimates of the depth. The neural network 125 would learn to remove this noise. In a further example, Functional Magnetic Resonance (MRI) images captured using different, randomized slices or other subsets of the spectral representation of the volume undergoing scanning, may be fed in as a sequence to train a neural network to reconstruct high-quality volumetric images based only on the limited amount of information that corresponds to a short pulse sequences. Importantly, the technique of training the neural network 125 or 180 with sparse target samples using the method 100 is domain independent; denoised MRI images are transformed into super resolution images using deep learning neural network). 

Anaya discloses the claimed device except for transforming the MR image into high resolution MR image. Munkberg discloses that it is known in the art to provide a transformation using deep learning network to generate super resolution or high resolution image of denoised image. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the (denoised image of Anaya) of Munkberg with the transformation denoised image using CNN based deep learning algorithm into super resolution MR image using deep learning neural network of Munkberg, in order to improve resolution of the MR images due to poor lighting or other factors for processing and medical diagnosis due to high efficiency of CNN and deep learning neural network based algorithms as CNN provides good estimation of noise level for denoising images or converting them to high resolution images. (see Anaya, Col. 9, Lines 50-58). 



Allowable Subject Matter
Claims 2, 3, 4, 5, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
Claims 2, 4, 5: Claim 2 recite limitations – “wherein the DAF network comprises: six convolutional encoder layers with 4 x 4 filters and six de-convolutional decoder layers with 4 x 4 filters, wherein each convolutional encoder layer and each de-convolution decoder layer comprises a single convolutional/deconvolutional filter with stride 2; and each convolutional encoder layer and each de-convolution decoder layer ends with a leaky and standard rectified linear unit (ReLU)” in combination with features of base claim 1 are not disclosed by cited prior art references. Therefore, claims 2 and 15 are objected as allowable subject matter. Claims 4 and 5 depend from claim 2. Therefore, claims 4 and 5 are also similarly objected as allowable subject matter by virtue of their dependency on objected claim 2. 

Claims 3, 6, 7: Claim 3 recite limitations – “wherein the SRG network comprises: two up-sampling layers, eight residual blocks, each residual block comprising two 3 x 3 convolutional filters separated by a ReLU activation with an elementwise sum operator attached at the end of the layer; and two output layers, each output layer comprising a 3 x 3 convolutional filter, ReLU activation, and a subpixel operator up-sampling layer”, in combination with features of base claim 1 are not disclosed by cited prior art references. Therefore, claims 3 and 16 are objected as allowable subject matter. Claims 6 and 7 depend from claim 3. Therefore, claims 6 and 7 are objected similarly as allowable subject matter by virtue of their dependency on objected base claim 3. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661